Citation Nr: 0502959	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
April 1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for the veteran's chronic low back strain and entitlement to 
service connection for degenerative disc disease of the 
cervical spine.  The veteran filed a notice of disagreement 
(NOD) received by VA in April 2003.  A statement of the case 
(SOC) was issued in July 2003.  A substantive appeal (VA Form 
9) was received that same month.  

In January 2004, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran withdrew his service connection claim.  Therefore, it 
is not reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's chronic low back strain is more severe than the 
current evaluation reflects.  The veteran complains of pain 
and spasm nearly everyday and he requires the use of a TENS 
unit most of the time.  

A review of the record reveals that the veteran testified at 
a personal hearing before a hearing officer at the RO in 
January 2004, essentially contending his back condition was 
deteriorating.  Since he was last examined for VA purposes in 
March 2003, a more current examination would be useful.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain all VA inpatient and outpatient 
treatment records, if any, related to the veteran's 
chronic low back strain since April 2004.  These 
records should be associated with the claims 
folder.  

2.  Schedule the veteran for appropriate VA 
orthopedic and neurological examinations to assess 
the severity of his service-connected lumbar spine 
disability.  The claims folder and a copy of this 
remand are to be made available to the examiner, 
and the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All necessary 
testing should be done, to include range of motion 
studies (in degrees), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when the low 
back is used repeatedly over a period of time.  
This determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  The examiner should also address 
whether the veteran has muscle spasm on extreme 
forward bending, loss of lateral spine motion, 
unilateral, in standing position; and whether there 
is listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced 
motion.  The examiner should likewise indicate 
whether the veteran had incapacitating episodes 
during the past 12 months, and their duration, if 
any, and whether or not he has ankylosis of the 
thoracolumbar spine.  Any neurological findings 
should be noted.  

3.  Readjudicate the veteran's claims on appeal 
under all applicable criteria as effective 
throughout the appeal period.  

4.  If a benefit sought on appeal remains denied, 
prepare a supplemental statement of the case (SSOC) 
containing notice of all relevant actions taken on 
the claim, a summary of the evidence, and a 
discussion of all pertinent regulations, including 
all of the pertinent revised criteria governing the 
evaluation of the veteran's lumbar spine.  The SSOC 
should be sent to the veteran and his 
representative.  Provide an appropriate period of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


